DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 4/16/2021

 

THE CITY OF NEW YORK
JAMES E. JOHNSON LAW DEPARTMENT DAVID S. THAYER
Corporation Counsel 100 CHURCH STREET Assistant Corporation Counsel
NEW YORK, NY 10007 t: (212) 356-2649

f: (212) 356-1148
e: dthayer@law.nyc.gov

April 15, 2021

Via ECF

The Honorable Analisa Torres
United States District Court for the
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Lacen v. Aygemong, ef al., Case No. 19 CV 5097 (AT)(KNF)
Dear Judge Torres:

I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
of the City of New York, James E. Johnson, attorney for Defendants Agyemang, Runcie,
Huggins, Onuora, and Kolla (“Defendants”) in the above-referenced action. I write to
respectfully renew Defendants’ request for a two-week extension of the Defendants’ time to file
a motion for reconsideration or reargument.

On March 29, 2021, the Court issued an order directing the entry of judgment
against Defendants Runcie and Kolla for the costs of service of process upon them by the US.
Marshals. (ECF No. 72.) Judgment was subsequently entered to this effect on March 30, 2021.
(ECF No. 73.)

In light of the entry of this judgment, Defendants are investigating the
circumstances surrounding the timing of the mailing of Defendant Runcie’s and Kolla’s
acknowledgement forms to the U.S. Marshals to determine whether a motion to be relieved from
the judgment may be warranted. At this juncture, Defendants have not determined whether such
a motion, if warranted, would be appropriately made under Local Civil Rule 6.3 or, for example,
Rules 59 or 60 of the Federal Rules of Civil Procedure. Because motions under Local Civil Rule
6.3 must be made within a shorter timeframe of fourteen days, however, Defendants respectfully
request that their deadline to file such a motion be extended by two weeks so that Defendants
Case 1:19-cv-05097-AT-KNF Document 77 Filed 04/16/21 Page 2 of 2

may continue to investigate the circumstances surrounding the service of Defendant Runcie and
Kolla, without prejudicing their ability to make such a motion in the future, if warranted.

Defendants’ deadline by which to file a motion for reconsideration or reargument
under Local Civil Rule 6.3 was April 13, 2021. A two-week extension would move this date to
April 27, 2021.

On April 13, 2021, Defendants previously sought the extension requested herein
in a letter-motion addressed to Magistrate Judge Fox (ECF No. 74), given that this application
relates to the scheduling of deadlines. On April 14, 2021, Defendants’ application was denied
without prejudice, however, as Magistrate Judge Fox held that, because the judgment underlying
this application was entered at the direction of Your Honor, Defendants’ letter-motion should
have been addressed to Your Honor. (See ECF No. 75.) Defendants apologize for this error and
respectfully request, despite this mistake, that the Court extend nunc pro tunc Defendants’ time
to file a motion for reconsideration or reargument under Local Civil Rule 6.3 to April 27, 2021.

I have not been able to seek Plaintiff's consent to this application due to his
incarcerated status.

Thank you for your consideration of this application.

Respectfully yours,
/s/ David S. Thayer

David S. Thayer

GRANTED. By April 27, 2021, Defendants shall file their motion for reconsideration.
SO ORDERED.

Dated: April 16, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
